BAKER, Circuit Judge.
Peller in one case and Ida Moseson in the other were in possession of property which they respectively had obtained from Goldstein and Moseson before the involuntary petition in bankruptcy was filed. Each objected to a summary disposition of his rights, denied that he obtained or held possession as agent or bailee of Goldstein and Moseson, and filed answers and gave testimony of facts which, if true, showed title and possession in himself prior to the institution of the bankruptcy proceeding.
*890For the reasons given iii cause No. 2016, 216 Fed. 887, 133 C. C. A. 91, herewith decided, the order in each of these cases is reversed, with the direction to dismiss the summary proceeding.